Citation Nr: 0313217	
Decision Date: 06/18/03    Archive Date: 06/24/03

DOCKET NO.  99-20 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
chondromalacia of the right knee, prior to March 4, 2003.   

2.  Entitlement to a current increased rating for 
chondromalacia of the right knee, currently rated as 10 
percent disabling.

3.  Entitlement to an increased (compensable) rating for low 
back pain, prior to March 4, 2003.   

4.  Entitlement to a current increased rating for low back 
pain, currently rated as 
10 percent disabling.

5.  Entitlement to an increased (compensable) rating for 
chondromalacia of the left knee.

6.  Entitlement to an increased (compensable) rating for 
bilateral plantar bursitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from April 1988 to February 
1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 1999 by the 
Department of Veterans Affairs (VA) Houston Texas, Regional 
Office (RO).  In that decision, the RO denied compensable 
ratings for all of the disabilities listed above.  

In December 2000, the veteran testified before the 
undersigned Member of the Board at a hearing held at the RO.  
The Board remanded the case for additional development in 
January 2001.  The case subsequently came under the 
jurisdiction of the Jackson, Mississippi, RO.  In a decision 
of April 2003, the RO increased the ratings for the low back 
pain and the chondromalacia of the right knee to 10 percent 
for each disability, effective from March 4, 2003.  Those 
issues in their entirety are still considered to be on appeal 
as the veteran has not withdrawn them.  A claimant will 
generally be presumed in such cases to be seeking the maximum 
benefit allowed by law and regulation.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993). 

During the pendency of the appeal, the veteran indicated that 
she was unable to work due to her service-connected 
disabilities.  The RO has not yet developed or adjudicated a 
claim for a total disability rating based on individual 
unemployability due to service-connected disability.  This 
issue will, therefore, be referred to the RO for appropriate 
action.  See Colayong v. West, 12 Vet. App. 524 (1999) 
(schedular rating claims are not inextricably intertwined 
with TDIU claims); see also Norris v. West, 12 Vet. App. 413 
(1999) (if the veteran's disabilities meet the percentage 
requirements of 38 C.F.R. § 4.16 and there is evidence of 
service-connected unemployability, the record raises a claim 
for total disability based on individual unemployability).

The Board finds that additional development is required with 
respect to the issue of entitlement to an increased rating 
for back pain.  Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, that issue is the subject of remand instructions 
located at the end of this decision.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues of 
entitlement to increased ratings for chondromalacia of the 
right knee, chondromalacia of the left knee and bilateral 
plantar bursitis has been obtained, and the VA has satisfied 
the duty to notify the veteran of the law and regulations 
applicable to the claims, the evidence necessary to 
substantiate the claims, and what evidence was to be provided 
by the veteran and what evidence the VA would attempt to 
obtain on her behalf.

2.  Prior to March 4, 2003, the right knee had full range of 
motion, without demonstrated instability or other objective 
indicia of the effects of painful motion.   

3.  The chondromalacia of the right knee currently has not 
resulted in limitation of motion of the knee with flexion 
limited to less than 45 degrees, or extension limited by more 
than 10 degrees, nor has it resulted in instability or 
subluxation.  

4.  The chondromalacia of the left knee is not productive of 
any limitation of motion, instability, or other significant 
functional limitation.

5.  The bilateral plantar bursitis is mild in degree, with 
symptoms relieved by a built up shoe or an arch support; it 
is not moderate in degree, with weight bearing line over or 
medial to the great toe, inward bowing of the tendo achillis, 
and pain on manipulation and use of the feet.  


CONCLUSIONS OF LAW

1.  Prior to March 4, 2003, the criteria for a disability 
rating higher than 0 percent for chondromalacia of the right 
knee or a separate compensable rating for instability are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.20, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 5260, 
5261 (2002); VAOPGCPREC 23-97, VAOPGCPREC 9-98.

2.  The criteria for a current disability rating higher than 
10 percent for chondromalacia of the right knee or a separate 
10 percent rating for instability are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.20, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2002); 
VAOPGCPREC 23-97, VAOPGCPREC 9-98.

3.  The criteria for a compensable disability rating for 
chondromalacia of the left knee are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.31, 4.40, 4.45, 4.58, 
4.71a, Diagnostic Codes 5257, 5260, 5261 (2002).

4.  The criteria for a compensable disability rating for 
bilateral plantar bursitis are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5276 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the claimant and his or 
her representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board remanded the case in January 2001 for the purpose 
of allowing the RO to comply with the newly enacted law.  The 
Board finds that the VA's duties under the law and recently 
revised implementing regulations have been fulfilled.  The 
veteran was provided adequate notice as to the evidence 
needed to substantiate her claims.  The communications 
provided the veteran with a specific explanation of the type 
of evidence necessary to substantiate her claims, as well as 
an explanation of what evidence was to be provided by her and 
what evidence the VA would attempt to obtain on her behalf.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board concludes the discussions in the rating 
decisions, the statement of the case (SOC), the supplemental 
statements of the case (SSOCs) and letters sent to the 
veteran informed her of the information and evidence needed 
to substantiate the claims and complied with the VA's 
notification requirements.  In response to the Board's 
remand, the RO sent a letter dated in July 2001 that 
requested that the veteran submit completed release of 
information forms so that the VA could request all treatment 
records on her behalf.  The SOC and SSOCs included summaries 
of the evidence which had been obtained and considered.  The 
SOC and SSOCs also included the rating criteria which must be 
met to warrant higher ratings.  The basic elements for 
establishing entitlement to increased ratings have remained 
unchanged despite the change in the law with respect to duty 
to assist and notification requirements.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran has had a hearing.  All available relevant evidence 
identified by the veteran was obtained and considered.  The 
claims file contains her VA medical treatment records.  The 
veteran has been afforded disability evaluation examinations 
by the VA.  The Board does not know of any additional 
relevant evidence which has not been obtained.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claims.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

In the circumstances of this case, another remand to have the 
RO take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  

I.  Entitlement To An Increased Rating For Chondromalacia Of 
The Right Knee.

The Board has considered the full history of the veteran's 
service-connected knee disorders.  The evidence pertaining to 
the right and left knee disorders is intertwined and will be 
summarized together.  

A rating decision dated in July 1991 granted service 
connection chondromalacia of the left knee and the right 
knee, each rated as noncompensable under Diagnostic Code 
5257.  Service connection was also granted for bilateral 
plantar fasciitis and muscular low back pain, each evaluated 
as 0 percent disabling.  

In a September 1998 statement, the veteran requested 
reopening of her claim for her service-connected 
disabilities.  

The evidence pertaining to the severity of the knee disorders 
includes the report of an examination of the veteran's joints 
conducted by the VA in January 1999.  The report shows that 
the veteran stated that she was employed in a clerical 
position.  She reported that in 1988 she fell in boot camp 
and had pain in both knees.  She had experienced intermittent 
symptoms since that time, increasing with prolonged walking, 
running, jumping or bending.  She reported that she had pain 
in both knees primarily over the anterior aspect of the 
knees.  She wore knee braces.  She had not been on 
medications for the last two years.  

On physical examination, the right knee showed some mild 
patello-femoral crepitus on the right more than on the left.  
The range of motion was full.  No effusion was noted.  No 
evidence of instability was noted on anterior or posterior 
drawer or on anterior Lachman's.  No varus or valgus 
instability was noted.  Tenderness to palpation was noted 
about the medial and lateral patellofemoral borders.  No 
patellar instability was appreciated.  There was no lateral 
subluxation and no meniscal signs.  The impression was 
patellofemoral syndrome, bilateral.  The examiner commented 
that there was significant evidence of malingering and 
symptom amplification noted on examination.

During the hearing held in December 2000, the veteran 
testified that her knees sometimes gave away when she walked.  
She also said that she had swelling in the knees.  She 
described her symptoms as being moderate in degree.  She 
stated that climbing stairs could be quite painful.  

The report of a disability evaluation examination of the 
veteran conducted by the VA in March 2003 shows that the 
veteran stated that her knees cracked and popped.  The pain 
reportedly got worse when walking or bending.  She said that 
the pain could be anywhere between a 4 and a 9, and that on 
the day of the examination it was a 9.  Standing or walking 
for any long distance caused the pain to increase to that 
level.  She said that there was no difference between the 
knees however the right knee was more painful on the day of 
the exam.  She said that she had braces and that she wore 
them when walking for a long time, but they caused swelling 
in the lower extremities so she had not worn them in several 
months.  She stated that she had some mild swelling and 
stated that the right knee gives away at times.  

On examination, her gait had an obvious limp on the right 
side with bearing more weight on the left.  Station did not 
reveal any deformities of the lower extremities or knees.  
She was able to stand on the left lower extremity without 
loss of balance.  While standing on the right lower 
extremity, she stated that she had severe pain in the right 
knee and could not stand.  She refused to walk on her toes on 
the right side, complaining of pain in the right knee.  
However, she had good balance on the left side and was able 
to walk on the heels bilaterally.  She was able to squat 60 
percent of the way and complained of pain in the right knee 
and then refused to try further.  She did not have any 
difficulty donning and doffing shoes and socks; however, she 
constantly favored the right lower extremity.  She did not 
have any difficulty getting on and off the examination table.  
She was not wearing any braces on the examination day.  

The right knee had marked swelling on the superior and 
inferior aspect of the patella.  Mild crepitations were 
noted.  There was marked tenderness on all sides of the 
patella.  Active range of motion was from 0 to 110 degrees, 
and passively from 0 to 120 degrees with complaints of severe 
pain. There was mild medial and lateral laxity with increased 
opening on the medial aspect of the knee; however, there was 
no obvious instability or subluxation noted.  There was mild 
retropatellar crepitations noted.  No atrophy of the muscles 
was noted in either lower extremity.  Examination of the left 
knee showed mild discomfort on palpation all around the knee.  
The active range of motion was 0-120 degrees, and passively 
from 0-140 degrees with moderate discomfort.  Mild 
crepitations were noted.  No medial or lateral laxity was 
noted and no subluxation was noted.  Lachman's test and 
drawer sign were negative.  No atrophy of the muscles was 
noted.  Manual muscle strength in both lower extremities was 
within normal limits.  It was somewhat uncomfortable in the 
right knee during manual muscle strength testing.  

The examiner noted that, functionally, the veteran was 
independent in activities of daily living without any 
assistive devices.  She stated that she had knee braces, but 
was not wearing them on the day of the examination.  The 
examiner noted that Deluca provisions could not be clearly 
delineated.  However, throughout the examination, there were 
severe changes in the veteran's demeanor.  The examiner 
believed that acute exacerbations could cause further 
limitations in the range of motion of the knees.  She did not 
offer any complaints of fatigue.  Her endurance appeared to 
be somewhat limited due to pain in the right knee.  The 
pertinent impression was bilateral patellofemoral syndrome 
and degenerative joint disease right knee.  The examiner 
stated that there were visible manifestations of pain on 
movement of the right knee.  There was no atrophy of the 
muscles.  Finally, the examiner stated that it was obvious 
that the veteran had some limitations in ambulation capacity 
due to pain attributable to her service-connected 
disabilities, especially the right knee pain.  

A VA radiology report dated in March 2003 shows that X-rays 
of the knees revealed no osseous or articular abnormalities.  
The left knee had a minimal amount of narrowing of the 
femoral-tibial joint space medially.  No other abnormalities 
were seen.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The assignment of a particular diagnostic code 
is dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which diagnostic 
code or codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

Chondromalacia patella is not listed in the Schedule for 
Rating Disabilities.  When an unlisted condition is 
encountered, it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings.  38 C.F.R. § 4.20 (2002).  

When choosing which diagnostic code to apply to an unlisted 
condition, codes for similar disorders or that provide 
general descriptions that encompass many ailments should be 
considered.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  In deciding which diagnostic code is "closely 
related" to the unlisted condition, the following three 
factors may be taken into consideration:  (1) whether the 
functions affected by the condition are analogous; (2) 
whether the anatomical location of the condition is 
analogous; and (3) whether the symptomatology of the 
condition is analogous.  Lendenmann v. Principi, 3 Vet. App. 
345, 350-51 (1992).

The right knee disorder may be rated based on limitation of 
motion of the joint since this criteria best reflects the 
current symptoms shown in the record.  Diagnostic Code 5260 
provides that a noncompensable rating is warranted where 
flexion of the knee is limited to 60 degrees.  A 10 percent 
rating is warranted where flexion is limited to 45 degrees.  
A 20 percent rating is warranted where flexion is limited to 
30 degrees.  A 30 percent rating is warranted where flexion 
is limited to 15 degrees.  Under Diagnostic Code 5261, a 
noncompensable rating is warranted where extension of the 
knee is limited to 5 degrees.  A 10 percent rating is 
warranted where extension is limited to 10 degrees.  A 20 
percent rating is warranted where extension is limited to 15 
degrees.  A 30 percent rating is warranted where extension is 
limited to 20 degrees.

The United States Court of Appeals for Veterans Claims 
(Court) has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 
must be considered when assigning an evaluation for 
degenerative or traumatic arthritis. VAOPGCPREC 9-98.  

The rating for an orthopedic disorder should reflect any 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  The factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
"claimant's painful motion may add to the actual limitation 
of motion so as to warrant a rating under DC 5260 or DC 
5261."  VAOPGCPREC 9-98 (August 14, 1998).  

The Board finds that the evidence does not reflect the 
presence of limitation of motion of the right knee of 
sufficient severity to warrant a compensable rating prior to 
March 4, 2003, or a current rating higher than 10 percent.  
Prior to March 4, 2003, the VA examination associated with 
the reopened claim in 1999 revealed that the veteran's range 
of motion was full.  This actual range of motion demonstrates 
that a 0 percent rating is appropriate under Diagnostic Codes 
5260, 5261.  Further, the examiner did not indicate any 
instability or sublimation so as to warrant a compensable 
rating under Diagnostic Code 5257.  Finally, the examiner's 
conclusion was that there was symptom amplification; 
therefore, in the absence of objective indicia of functional 
impairment due to pain, the Board does not find that a higher 
(compensable) rating is in order even when considering the 
provisions of 38 C.F.R. §§ 4.40, 4.45.  In sum, despite the 
veteran's statements and testimony, the preponderance of the 
evidence is against the claim for a compensable rating prior 
to March 4, 2003.  

The evidence currently shows that the right knee disorder has 
not resulted in limitation of motion of the knee resulting in 
flexion to less than 45 degrees, and has not limited 
extension by more than 10 degrees, as required for a rating 
higher than 10 percent.  The 2003 VA examination demonstrated 
an almost full range of motion.  (Normal range of motion of 
the knee is from 0 degrees of extension to 140 degrees of 
flexion.  38 C.F.R. § 4.71, Plate II (2002)).  Although the 
veteran does have some pain on motion and increased 
limitation of motion during flare-ups, there is no indication 
that this would result in limitation of motion of such 
severity that flexion would be limited to limited to less 
than 45 degrees, or extension would be limited by more than 
10 degrees.  Accordingly, the criteria for a disability 
rating higher than 10 percent for a right knee disorder based 
on limitation of motion are not met.

The Board also notes that separate compensable ratings may be 
assigned for a knee disorder if there is both instability 
under Diagnostic Code 5257, and arthritis which causes 
limitation of motion under Diagnostic Codes 5260 or 5261.  
See VAOPGCPREC 23-97.  Under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257, a 10 percent rating is warranted for recurrent 
subluxation or lateral instability which is productive of 
slight impairment of the knee.  A 20 percent rating is 
warranted for moderate impairment.  A 30 rating is warranted 
for severe impairment.  The evidence contemporaneous to the 
current appeal shows that the disorder has not resulted in 
instability or subluxation.  For example, the examiner in 
January 1999 specifically stated that no instability was 
noted.  Similarly, the examiner in March 2003 stated that 
there was no obvious instability or subluxation.  
Accordingly, a separate rating for instability or subluxation 
of the right knee is not warranted.  



II.  Entitlement To An Increased (Compensable) Rating For 
Chondromalacia Of The Left Knee.

The evidence pertaining to the severity of the left knee 
disorder is summarized above.  The 199 VA examiner stated 
that the veteran's left knee range of motion was full, and 
the 2003 examiner also documented full range of motion.  
Although the veteran has clearly reported complaints of pain 
which affect her functioning, the 2003 examiner noted the 
absence of such objective indicia of the effects of a painful 
joint, such as muscle atrophy.  Significantly, there is no 
objective evidence of laxity or subluxation.  The Board 
therefore finds that the disorder is not productive of any 
limitation of motion, instability, or other significant 
functional limitation.  Again, the Board notes that the 
veteran's complaints of impairment due to pain are not 
supported by adequate objective pathology.  38 C.F.R. § 4.40.  
Both VA examinations reflect essentially normal findings for 
the left knee.  Accordingly, the Board concludes that the 
criteria for a compensable disability rating for 
chondromalacia of the left knee are not met.

III.  Entitlement To An Increased (Compensable) Rating
 For Bilateral Plantar Bursitis.

The veteran is currently in receipt of a 0 percent disability 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5299-
5276.  38 C.F.R. § 4.27 (2002) provides that unlisted 
disabilities, such as plantar bursitis, requiring rating by 
analogy will be coded with the first two numbers of the 
schedule provisions for the most closely related body part 
and "99."  Hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned.  The additional code is shown after a 
hyphen.  

In this case the criteria of Diagnostic Code 5276 involve 
anatomical location and symptomatology that are closely 
analogous to the service-connected disability.  Under 
38 C.F.R. § 4.71a, Diagnostic Code 5276, a noncompensable 
rating is warranted where bilateral pes planus is mild in 
degree, with symptoms relieved by a built up shoe or an arch 
support.  A 10 percent rating is warranted where the disorder 
is moderate in degree, with weight bearing line over or 
medial to the great toe, inward bowing of the tendo achillis, 
and pain on manipulation and use of the feet.  

A 30 percent rating is warranted for bilateral pes planus 
which is severe in degree, with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indications of swelling on use, and 
characteristic callosities.  A 50 percent rating is warranted 
for pes planus which is pronounced in degree, with marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.  

The evidence pertaining to the severity of the plantar 
bursitis includes the report of an examination of the 
veteran's joints conducted by the VA in January 1999.  The 
report shows that she gave a history of developing bilateral 
foot pain in 1988.  She said that this occurred without 
injury.  It occurred occasionally through the arch and over 
the posterior aspect of her heel.  She said that she still 
had occasional symptoms.  She received no treatment during 
service.  She was given some supports after service which 
gave her some relief, but she no longer used them.  

On physical examination, the feet showed no objective 
findings or abnormalities.  The pertinent diagnosis was 
history of bilateral feet pain without objective evidence of 
abnormality.  

During the hearing held in December 2000, the veteran 
testified that she took a muscle relaxant for her 
"metacarpal."  She said that the right foot was the worse 
of the two, but that they both hurt.  She said that sometimes 
she got a stabbing pain which made it almost impossible to 
walk.  She said that there had been a couple of times where 
she had to call off doing things for that day because of 
swelling and pain in her feet.  

The report of a disability evaluation examination of the 
veteran conducted by the VA in March 2003 shows that she 
stated that she noted some swelling of her feet which could 
be in the morning, evening, or after she walked for a long 
time.  She complained of having stabbing pain on the top of 
her feet.  She said that the pain could be anywhere from 3 to 
8 on a scale of 1 to 10.  She estimated that it was a 5 on 
the day of the exam.  She denied having any pain in the 
bottom of her feet.  She wore custom molded shoes given to 
her by the Houston VA Medical Center, and she stated that the 
shoes helped to some extent.  

Examination of the feet revealed mild tenderness on the 
medial aspect of the right ankle just below the medial 
malleolus.  No deformities were noted.  The plantar arch was 
slightly low; however, no obvious pes planus was noted.  The 
range of motion in the ankle for dorsiflexion/plantar flexion 
and inversion/eversion bilaterally were normal.  She did not 
have any complaints of pain or discomfort during the range of 
motion examination.  During inversion/eversion stress test of 
the right ankle she complained of pain on the lateral aspect 
of the ankle and on the dorsum of the foot laterally.  
Forefoot abduction/adduction did not cause any discomfort.  
No deformities of the Achilles tendon were noted and no 
displacement was noted.  Weightbearing was under the great 
toe and no plantar calluses or warts were noted.  Stretching 
of the plantar surface of the foot did not cause any 
discomfort and she denied any tenderness or discomfort on the 
plantar surface of the foot.  No muscle weakness at the ankle 
or foot was noted, and no deformity at the toes was noted.  
The examiner noted that the veteran used custom shoes with 
built up arches.  Inspection of the shoes did not reveal any 
uneven wear.  The pertinent diagnosis was chronic right foot 
pain with minimal residuals due to old injury.  

A VA radiology report dated in March 2003 shows that X-rays 
of the veteran's feet showed that the bones were of normal 
density and trabecular pattern.  The MP joint and IP joint 
grossly appeared normal bilaterally.  There was no bunion 
formation and no plantar spur.  There was no pes planus and 
no soft tissue calcification.  The calcaneo-vavicual 
relationship grossly appeared normal.  

Based on the foregoing evidence, the Board finds that the 
bilateral plantar bursitis is mild in degree, with symptoms 
relieved by a built up shoe or an arch support; it is not 
moderate in degree, with weight bearing line over or medial 
to the great toe, inward bowing of the tendo achillis, and 
pain on manipulation and use of the feet.  That is, the VA 
examination reports show no evidence that the veteran's 
weight-bearing line is over or medial to the great toe, or 
that there is inward bowing of the tendo achillis.  Although 
the veteran has sometimes complained of pain on use of the 
feet, the examination report of March 2003 shows that she 
denied having pain on the bottom of her feet, and the 
examiner described the severity of the residuals as being 
only minimal.  In addition, the examination report of January 
1999 showed no objective evidence of abnormality.  

The Board notes that the medical evidence of record shows no 
impairment of gait, posture, coordination, or other evidence 
of motion loss due to the bursitis, and further notes no 
atrophy, swelling, etc. resulting in additional functional 
loss due to service-connected foot disability.  In sum, the 
medical evidence shows that the manifestations of the 
disability and the functional impairment resulting from the 
disability do not more nearly approximate the moderate degree 
of symptomatology to warrant assignment of a 10 percent 
evaluation under Diagnostic Code 5276.  As discussed above, 
the VA examiner characterized the residual impairment as 
"minimal."  Accordingly, the Board concludes that the 
criteria for a compensable disability rating for bilateral 
plantar bursitis are not met.

IV.  Extra-schedular Consideration.

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
38 C.F.R. § 4.1.  The Board notes that in exceptional cases 
where evaluations provided by the rating schedule are found 
to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disorder.  38 C.F.R. § 3.321(b).  However, the Board believes 
that the regular schedular standards applied in the current 
case adequately describe and provide for the veteran's 
symptoms and disability level.  The record does not reflect a 
disability picture that is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for her service-connected 
disabilities.  The Board notes that the disabilities have not 
required frequent hospitalizations.  With respect to whether 
there is evidence of marked interference with employment, the 
Board notes that there is no objective medical opinion to 
support this assertion.  In summary, the Board does not find 
that the veteran's case is outside the norm so as to warrant 
consideration of the assignment of an extraschedular rating.  
Therefore, referral of this matter for consideration under 
the provisions of 38 C.F.R. § 3.321 is not warranted.  See 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995), and Floyd v. 
Brown, 9 Vet. App. 94-96 (1996).


ORDER

An increased rating for chondromalacia of the right knee, 
prior to and since 
March 4, 2003, is denied.

An increased (compensable) rating for chondromalacia of the 
left knee is denied.

An increased (compensable) rating for bilateral plantar 
bursitis is denied.


REMAND

The Board's review of the claims file reveals that additional 
evidence exists which has not been obtained.  In this regard, 
the Board notes that the veteran has given a very specific 
history of having received treatment for her low back 
disorder.  During the hearing held in December 2000, she said 
that she had been seen at the Houston VAMC earlier that year 
and given medication for muscle spasms.  She also reported 
that she had previously undergone X-rays, a magnetic 
resonance imaging (MRI) and a computerized axial tomogram 
(CAT) scan of her back at the VAMC.  Although some records 
were obtained from the VAMC, they did not include the records 
pertaining to the specific treatment reported by the veteran.  
Because the records sought are Federal department or agency 
records, the VA must continue its efforts unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain them would be futile.  38 U.S.C.A. 
§ 5103.  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should attempt to obtain the 
veteran's treatment records from the VAMC 
in Houston, Texas, for any treatment for 
a back disorder and/or muscle spasms 
during the period from 1998 to the 
present date.  The VA must continue its 
efforts unless it is reasonably certain 
that such records do not exist or that 
further efforts to obtain them would be 
futile.  If no such records exist, this 
should be documented.  

2.  The RO should review the additional 
evidence which is obtained and determine 
whether the benefits sought on appeal may 
now be granted.  If the benefits sought 
on appeal remain denied, the appellant 
and representative should be furnished a 
SSOC and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



